Case: 18-60210      Document: 00514920339         Page: 1    Date Filed: 04/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60210                         April 17, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
HUMBERTO ALONZO-TOVAR, also known as Humberto Tovar Alonso,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A034 586 442


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Humberto Alonzo-Tovar, a native and citizen of Mexico, petitions for
review of an order of the Board of Immigration Appeals (BIA) that affirmed the
denial of deferral of removal under the Convention Against Torture (CAT).
Alonzo-Tovar also has filed a motion for a stay of deportation, although the
parties agree that he already has been removed from the United States. We
DENY the motion for a stay as MOOT.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60210    Document: 00514920339     Page: 2   Date Filed: 04/17/2019


                                 No. 18-60210

      For an alien removable on account of an aggravated felony, as here, our
limited jurisdiction allows the review of constitutional claims and questions of
law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Sarmientos v. Holder, 742 F.3d 624, 627
(5th Cir. 2014). As to the constitutionally-based claim to U.S. citizenship that
Alonzo-Tovar re-urges in this court, the Supreme Court’s holding in Sessions
v. Morales-Santana, 137 S. Ct. 1678, 1686, 1698 (2017), bars his challenge. See
Villegas-Sarabia v. Sessions, 874 F.3d 871, 882-83 (5th Cir. 2017) (concluding
that, in light of Morales-Santana, it was error to extend the one-year exception
to fathers), cert. denied, 139 S. Ct. 320 (2018). As to Alonzo-Tovar’s argument
that the BIA erred in rejecting his claim for CAT relief, Alonzo-Tovar’s
removability on account of an aggravated felony strips us of jurisdiction to
review his fact-based challenge. See § 1252(a)(2)(C)-(D); Siwe v. Holder, 742
F.3d 603, 613 (5th Cir. 2014).
      Therefore, we DENY the petition IN PART and DISMISS the petition IN
PART.




                                       2